MAY, Judge,
dissenting.
I do not believe the trial court violated Stepfather’s right to due process when it declared his step-children to be in need of services based on their Mother’s admission to the allegations in the amended CHINS petition, without hearing evidence from Stepfather following his denial of the CHINS allegations. I must therefore respectfully dissent.
The parties’ arguments presume that, because Stepfather lives in the house with Mother, who is his wife, and her children, he is a “custodian” of the children. See Ind.Code § 31-9-2-31(a) (“‘[cjustodian’, for purposes of juvenile law means a person with whom a child resides.”).2 Stepfa*902ther’s status as a custodian makes him a party to the CHINS proceeding, see Ind. Code § 31-34-9-7, and gives him a statutory right to subpoena witnesses, cross-examine witnesses, and introduce evidence. See Ind.Code § 31-32-2-3. I agree with the majority that the trial court erred by denying Stepfather the hearing provided by statute, but I am not convinced the error was reversible under the facts of this case.
Nearly thirty-five years ago, the United States Supreme Court explained:
Procedural due process imposes constraints on governmental decisions which deprive individuals of liberty or property interests within the meaning of the Due Process Clause of the Fifth or Fourteenth Amendment.The right to be heard before being condemned to suffer grievous loss of any kind, even though it may not involve the stigma and hardships of a criminal conviction, is a principle basic to our society. The fundamental requirement of due process is the opportunity to be heard at a meaningful time and in a meaningful manner.[D]ue process, unlike some legal rules, is not a technical conception with a fixed content unrelated to time, place and circumstances. [D]ue process is flexible and calls for such procedural protections as the particular situation demands. Accordingly, resolution of the issue whether [a procedure is constitutionally sufficient] requires analysis of the governmental and private interests that are affected. More precisely, our prior decisions indicate that identification of the specific dictates of due process generally requires consideration of three distinct factors: First, the private interest that will be affected by the official action; second, the risk of an erroneous deprivation of such interest through the procedures used, an the probable value, if any, of additional or substitute procedural safeguards; and finally, the Government’s interest, including the function involved and the fiscal and administrative burdens that the additional or substitute procedural requirement would entail.
Mathews v. Eldridge, 424 U.S. 319, 332-335, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976) (internal citations and quotations omitted).
That three-factor balancing test remains how we determine whether the State provided the process due to litigants in termination and CHINS cases. See, e.g., In re J.S.O., 938 N.E.2d 271, 274 (Ind.Ct.App.2010) (addressing whether failure to follow statutory procedures in CHINS proceeding denied a father his right to due process in the CHINS and termination proceedings). Our legislature created an interlocking statutory scheme for CHINS and termination of parental rights that was designed to “protect the rights of parents in raising their children while allowing the State to effect its legitimate interest in protecting children from harm.” A.P. v. Porter County Office of Family & Children, 734 N.E.2d 1107, 1112 (Ind.Ct.App.2000), trans. denied. Because those proceedings,'while distinct, do overlap, “procedural irregularities in a CHINS proceeding may be of such import that they deprive a parent of procedural due process with respect to the termination of his or her parental rights.” Id. at 1112-13. Thus, to address Stepfather’s allegation, we must balance his private interests, the governmental interest, and the risk of error from the challenged procedure. See In re J.S.O., 938 N.E.2d at 274.
*903As for Stepfather’s interest in the proceeding, he is not “a biological or an adoptive parent” of these children. See Ind. Code § 31-9-2-88 (defining “parent” as “a biological or an adoptive parent”). Because Stepfather is not a parent of the children, he does not have a constitutionally protected right to raise them. Cf. In re A.I., 825 N.E.2d 798, 812 (Ind.Ct.App.2005) (“a parent’s right to raise his or her children is protected by the Due Process Clause”), trans. denied. Therefore, while Stepfather surely has a constitutionally protected interest in associating with Mother, who is his wife, I find any interest he might have in the CHINS proceeding to be subordinate to the “commanding” interest a parent has in a termination proceeding. See, e.g., In re J.S.O., 938 N.E.2d at 275 (parent’s interest in CHINS proceeding is “commanding”).
The State, on the other hand, has a significant interest in protecting the health and welfare of children, pursuant to its role as parens patriae. Id. While the State does not benefit from separating children from the custody of fit parents or custodians, it “has a compelling interest in protecting the welfare of the child by intervening in the parent-child relationship when parental neglect, abuse, or abandonment are at issue.” Id. (quoting Tillotson v. Clay Cty. Dep’t of Family & Children, 111 N.E.2d 741, 745 (Ind.Ct.App.2002), trans. denied). Delaying cases addressing the welfare of children can have “an intangible cost to the lives of the children involved.” Id.
The third factor we must balance is the risk of error created by the procedure the trial court used in this case. The trial court had to determine was whether K.D. and K.S. were CHINS because their physical or mental condition was seriously endangered by “the inability, refusal, or neglect of a parent, guardian or custodian to supply ... necessary food, clothing, shelter, medical care, education or supervision,” (App. at 37), and whether the situation would be remedied without court intervention. DCS had to prove those allegations by a preponderance of the evidence. Ind.Code § 31-34-12-3.
The Intake Officer’s Report of Preliminary Inquiry and Investigation, which was filed with the court in March of 2009 to obtain court approval of the Informal Adjustment, was signed by a DCS family case manager who “affirm[ed], under the penalties for perjury” that the representations in his report were true. (Petitioner’s Ex. 5 at 7.)3 That Report informed the court that the Indiana Sheriffs’ Sex and Violent Offender Registry indicated that a person with Stepfather’s name had registered the address of Mother and her children as his address and he was on the registry “as a sexual predator with lifetime notification and a conviction of child molestation.” (Id. at 3.) The Report includes Stepfather’s admission to the case manager that he had not completed the sex offender treatment ordered as part of his criminal sentence and Mother’s admission that she knew Stepfather did not complete treatment.
The Report also outlines the circumstances that led to the DCS investigation: an anonymous caller reported finding two letters signed by one of the children that suggested Stepfather was behaving in a sexually inappropriate manner toward that child. The case manager obtained the letters and included the suggestive language in the Report, which also informed the Court that while the child acknowledged writing the letters, she denied Stepfather had behaved inappropriately toward her.
*904Mother and Stepfather signed the Program of Informal Adjustment, which indicated their consent and agreement to participate. That document required: “[Mother] will not permit any unsupervised contact between [Stepfather] and [the children] until [Stepfather] has completed the sex offender treatment program or unless granted permission by the Court.” (Petitioner’s Ex. 4 at B.) Based thereon, the trial court’s order approving the Informal Adjustment included similar language prohibiting Stepfather from having “unsupervised time” with K.D. and requiring “there is always competent, adult, responsible, supervision” if Stepfather is in the house at a time that Mother is not home. (Petitioner’s Ex. 6 at 2.)
Seven months later, DCS requested permission to file the CHINS petition because Stepfather had not completed sex offender treatment and Mother continued to allow Stepfather to reside with her children. After the CHINS initial hearing on November 19, 2009, the court’s order noted “Homebased [counselor] states she has been working with the family for eight months.” (App. at 66.)
The Court finds that reasonable efforts have been offered and available to prevent or eliminate the need for removal from the home. After reviewing the reports and information from the Office of Family and Children, service providers and other sources, which the Court now incorporates into this order (see Court file), the Court also finds that the services offered and available have either not been effective or been completed that would allow the return home of the children without Court intervention.
(Id. at 67.) Based thereon, the court found “it is contrary to the health and welfare of the children to be returned home.” (Id.)
At the fact-finding hearing three weeks later, Mother admitted the allegations contained in an Amended Petition that read:
On or about October 80, 2009 the Marion County Department of Child Services (MCDCS) determined by its Family Ca-semanager (FCM) Jessica Downer, these children to be in need of services because [Mother] and [Stepfather] have been involved with the DCS through an Informal Adjustment Agreement but have failed to successfully complete all services under the agreement. Specifically, [Stepfather] is an untreated sexual offender and has not yet completed his sex offender treatment, but [Mother] continues to allow him to live in the home. Therefore the family can benefit from services.
(Id. at 111.) The court declared the children CHINS, but also indicated Stepfather’s denial of the allegations in the petition would result in a hearing at which he could present evidence regarding whether the children needed services. When that hearing convened, the court determined it did not need to hear evidence from Stepfather regarding the children’s status: “the status of these children has already been determined as that of Children in Need of Services by way of Mother’s admission to an amended petition on December 10, 2009.” (Id. at 76.)
It is not apparent what evidence Stepfather could have presented that would have led this trial court to find there was not proof by a preponderance of the evidence that these children were CHINS.4 The *905paperwork DCS filed with its request that the court approve the Informal Adjustment made the court aware Stepfather had been convicted of child molesting and had not completed the sex offender treatment ordered as part of his sentence. To approve the entry of that Informal Adjustment, the trial court had to find “the intake officer ... has probable cause to believe that the child is a child in need of services.”5 Ind.Code § 31-84-8-1. Pursuant to the Informal Adjustment, Stepfather agreed to complete sex offender treatment, but he did not complete that treatment. Mother’s admission that her children were CHINS included her ac-knowledgement that she allowed Stepfather to live with her children even though he had not completed sex offender treatment. It is highly unlikely that Stepfather could have presented evidence to refute all the information the trial court obtained during the Informal Adjustment proceedings or that he could have impugned Mother’s admission to such an extent that the court would have found these children were not CHINS. See, e.g., In re N.E., 919 N.E.2d 102, 104 (Ind.2010) (affirming trial court’s finding that children were CHINS based on mother’s admission thereof, despite father’s denial and presentation of evidence to refute allegation); Eads v. Hill, 563 N.E.2d 625, 632 (Ind.Ct.App.1990) (a “verified complaint, unrefuted and standing alone, is sufficient to establish ... a preponderance of the evidence”) (discussing proof required for civil nuisance action).
The court’s decision not to hear Stepfather’s evidence before deciding these children were in need of services created little risk of an erroneous CHINS determination. In light of the miniscule risk of error, the “compelling” State interest, and the less-than-compelling interest of Stepfather, I would find no due process violation. See, e.g., In re A.I., 825 N.E.2d at 816 (“Unlike in A.P., the procedural deficiencies alleged by the parents in the case before us, if there are any, do not rise to the level of a constitutional violation.”). Therefore I respectfully dissent.

. Despite the parties’ agreement that Stepfather is a custodian for purposes of these proceedings, I note an anomaly created by the structure of the statute that defines "custodian,” Ind.Code § 31-9-2-31.
Subsection (b) of that statute provides a " '[c]ustodian', for purposes of IC 31-34-1, [the chapter of the juvenile code defining when a child is in need of services] includes any person who” falls within one of the five enumerated categories in that subsection. See Ind.Code § 31-9-2-31(b). Four of those categories involve licensed child-care agencies or foster homes; their employees, owners, and volunteers; and other individuals who receive payment to care for a child outside the child’s home. Id. The fifth category includes "a member of the household of the child’s noncustodial parent.” Ind.Code § 31-9-2-31(b)(4). Strangely, nothing in subsection (b) indicates persons who live with the custodial parent are included in this definition of "custodian.” Nor does the introductory clause of subsection (b) indicate the definitions provided therein are "in addition to,” or "supplement,” the general definition provided in subsection (a). Thus, it appears Stepfather is not a "custodian” for purposes of the chapter defining when children are in need of services. See, e.g., Robinson v. Wroblewski, 704 N.E.2d 467, 475 (Ind.1998) ("where provisions of a statute conflict, the specific provision takes priority over the general provision”).
Nevertheless, neither the statute defining who is a party to a CHINS proceeding, Ind. Code § 31-34-9-7, nor the statute explaining who may present evidence at the CHINS hearing, Ind.Code § 31-32-2-3, is contained in Ind.Code ch. 31-34-1. Therefore, who qualifies as a "custodian” for purposes of those statutes is determined by subsection (a) of Section 31-9-2-31 — pursuant to which Stepfather undoubtedly is a custodian, as he lives with the children. Thus, it appears Stepfather is a party to these proceedings with a statutory right to present evidence, while simultaneously being a person who could not be named in a CHINS petition as the respon*902sible adult who failed to protect, feed, clothe, etc., a child.


. The trial court explicitly incorporated the documents from the Informal Adjustment Proceedings into the CHINS Record at the initial hearing. (See App. at 67.)


. A “preponderance of the evidence” standard requires a determination whether the moving party has presented "[t]he greater weight of the evidence; superior evidentiary weight that, though not sufficient to free the mind wholly from all reasonable doubt, is still sufficient to incline a fair and impartial mind *905te one side of the issue rather than the other.” Black’s Law Dictionary 1201 (7th ed.1999).


. "Probable cause” involves a determination whether "the fact and circumstances would lead a reasonably prudent person to believe” an allegation was true. Meister v. State, 933 N.E.2d 875, 879 (Ind.2010) (discussing issuance of search warrant).